TDCJ Offender Details l Page l of 2

X%,Qiu»o/

l T§xas.: QEPAMM§MQE CRiiv`fiNAi~., .iu,s_,r_i;@§ o_

 

Offender lnformation Details

S|D Number: 04593120

TDCJ Number: 02014148
Name: BLANKENSH|P,TOl\/ll\/lY WALTER
Race: W

Gender: l\ll

DOB: 1967-01-26
Maximum Sentence Date: 2022-04-12
Current Facility: JOE F GURNEY
Projected Release Date: 2017-12-20
Parole E|igibi|ity Date: 2015-10-04
Offender Visitation E|igib|e: §§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Release Date: Offender is not scheduled for release at this time.
scheduled Release Type: Will be determined When release date is scheduled.-
scheduled Release l_ccatlch: Will be determined When release date is scheduled

 

b _' t Par'ol'e Review lnli)r:m'allbh .:"f

 

Offense History:

 

Sentence
Date

Offense
Date

Sentence (YY-

Offense MM_DD)

County Case No.

 

 

 

http ://offender.tdcj .texas.gov/OffenderSeaIch/offenderDetail.action‘?sid=045 93 120 9/21/2015